Citation Nr: 0326125	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  95-35 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


REMAND


The veteran had active military duty from July 13, 1970, to 
August 14, 1970.

This appeal was previously before the Board in May 1998, and 
was remanded in that month for further development of the 
evidence.  

The appeal was again before the Board in July 1999, when a 
decision was issued that denied the veteran's claim of 
service connection for a low back disability.  The veteran 
filed a timely appeal with the U.S. Court of Appeals for 
Veterans Claims (Court).  In November 2000, the General 
Counsel for the Department of Veterans Affairs filed an 
unopposed Motion for Remand, and for Stay of Proceedings.  
The effect of this Motion, which was granted by the Court, 
was to vacate the July 1999 Board decision, and to remand the 
issue of service connection for a low back disability for 
readjudication consistent with the considerations discussed 
in the Motion.  By Order entered in December 2000, the Court 
vacated the July 1999 decision, and remanded the case to the 
Board.

The veteran furnished additional evidence subsequent to the 
Board's July 1999 decision, consisting of DD Form 4 
(Enlistment Contract), and a February 2000 Program entitled 
"No Greater Love: The People of Kuwait, Proud to Remember."  
By way of written correspondence in May 2001, the veteran 
waived his right to have this evidence reviewed by the agency 
of local jurisdiction prior to review by the Board.  However, 
as indicated below, this case must be remanded to the RO to 
comply with due process of law.

The appeal was again before the Board in August 2001, when a 
decision was again issued that denied the veteran's claim of 
service connection for a low back disorder.  The veteran 
again appealed to the Court.  A Joint Motion to Remand and to 
Stay Proceedings was submitted that stipulated the Board had 
failed to adequately address the VA's duty to notify under 
38 U.S.C.A. § 5103(a), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) and its decision in Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002), specifically to 
identify for the veteran which evidence the VA will obtain 
and which evidence the veteran is expected to present.  By a 
December 2002 Order, the Court granted the joint motion.

The Board must remand this case for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003) 
are fully complied with. The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.  Thereafter, 
the RO should readjudicate the veteran's 
claim for service connection for a low 
back disability.  If the benefit sought 
on appeal is denied, the appellant and 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





